Opinión disidente del
Juez Asociado Señor Negrón García.
Este recurso plantea, en lo principal, si de acuerdo con nuestro ordenamiento jurídico(1) cabe una acción en daños por el cónyuge víctima de un adulterio contra el tercero adúltero.
p — i
En 1958 Ambrosio Morales Laboy contrajo matrimonio con Eufemia Hernández González. Después se mudaron y vivieron juntos en Nueva York. Eufemia quedó embara-zada y regresó a Puerto Rico para dar a luz. Creyendo que se trataba de un hijo suyo, Ambrosio le entregó mil ocho-cientos dólares ($1,800) para el cuidado, prenatal y el alumbramiento. El 28 de febrero de 1968 nació C.R.M.H., quien fue inscrito en el registro demográfico como hijo de Morales Laboy. Así Ambrosio siempre lo trató.
Sin embargo, la realidad era otra. Mientras Moisés Romero Soto vivía en Nueva York sostuvo relaciones sexuales *767con Eufemia, de quien no supo más luego que ella se tras-ladó a Puerto Rico.
Cuando el niño C.R.M.H. tenía tres (3) años, Moisés se enteró de que Eufemia había procreado un niño y concluyó que era suyo. A través de su madre, Moisés comenzó a en-viarle entre cuarenta (40) y cincuenta dólares ($50) men-suales para su sustento. El 16 de marzo de 1973 Ambrosio y Eufemia se divorciaron por la causal de separación. Se le fijó una pensión alimentaria a Ambrosio de doce dólares ($12) semanales. El 20 de marzo de 1976 solicitó la custo-dia del menor. Como Eufemia trató de impedirle que se relacionara con el menor, éste dejó de pagar la pensión. Llegó a adeudar dos mil doscientos sesenta y ocho dólares ($2,268). Por tal razón, el 27 de diciembre de 1977 fue in-gresado durante tres (3) días a la cárcel.
El 27 de marzo de 1987 Moisés presentó demanda de impugnación de paternidad en el Tribunal Superior, Sala de Arecibo. Al ser emplazado, Ambrosio se enteró de que C.R.M.H. no era su hijo. En su contestación aceptó que Moisés era el padre, que lo sabía y que lo trataba como tal. Instó reconvención y reclamó compensación porque “la ac-ción del demandante reconvencionado, de engañar al de-mandado-reconvencionista y ultrajar su honor de hombre le ha causado al demandado reconvencionista grandes su-frimientos y angustias mentales”. Contestación a demanda y reconvención, pág. 2. También pidió resarcimiento por los daños y angustias mentales causados debido a los procedi-mientos en su contra por el reclamo de alimentos y gastos incurridos en el sostenimiento del menor.
El tribunal (Hon. Luis R. Cruz Jiménez, Juez) declaró con lugar la demanda de impugnación de paternidad y reconvención. Estimó que las relaciones amorosas de Moi-sés y Eufemia, y cuyo producto fue el niño, quebrantaron el honor y le causaron angustias mentales al enterarse de que no era el padre. Le concedió a Ambrosio el reembolso de mil ochocientos dólares ($1,800) por los gastos incurrí-*768dos en el cuidado prenatal y parto; siete mil cuatrocientos ochenta y ocho dólares ($7,488) por la pensiones alimenta-rias pagadas, y veinticinco mil dólares ($25,000) por Moi-sés haber enamorado y tenido relaciones sexuales con Eu-femia mientras ésta era su esposa y convivían bajo un mismo techo. No reconoció ni detectó nexo causal para da-ños por los trámites seguidos en su contra en reclamo de alimentos debido a que fueron instados por la madre y atri-buibles a Moisés.
Moisés acudió ante nos argumentando que la reconven-ción no procedía. Plantea que la indemnización del ilus-trado tribunal de instancia introdujo erróneamente a nues-tro derecho la acción conocida en el derecho común como enajenación de afectos (alienation of affections). Revisamos.
hH
La dignidad del ser humano, la protección de ley contra ataques abusivos a la honra, reputación y vida privada o familiar son derechos de estirpe constitucional. Art. II, Secs. 1 y 8, Const. E.L.A., L.P.R.A., Tomo 1. En Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975), expusimos así el origen y criterio hermenéutico de la See. 8, supra, en torno al derecho de intimidad:
La sección constitucional citada, propuesta por don Heraclio Rivera Colón —Proposición Núm. 11 de la Convención Consti-tuyente— es una repetición exacta del Art. V de la Declaración Americana de Derechos y Deberes del Hombre y entronca tam-bién con el Art. 12 de la Declaración Universal de los Derechos del Hombre. Representando así esta sección, como varias otras, un principio con aspiraciones de universalidad, destilado de muy diversos sistemas jurídicos, ancho es el mundo que se nos brinda para su interpretación justa. No se está obligado por juegos específicos de reglas históricas. La obligación es acatar el mandato constitucional en consonancia con otras disposiciones de nuestra ley primaria y las realidades del país. (Énfasis suplido.)
*769Estos valores son multidimensionales, operan entre per-sonas. privadas y son reivindicables sin necesidad de ley que los implemente. Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); Alberio Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964). En síntesis, el derecho a la intimidad “impone a toda persona el deber de no inmiscuirse en la vida privada o familiar de los demás seres humanos”. Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982).
El Art. 88 del Código Civil, 31 L.P.R.A. see. 281, esta-blece la obligación de los cónyuges de “guardarse fideli-dad”, que es, ante todo, un deber de fidelidad sexual: dicho escuetamente consagra el reproche al adulterio. L. Diez Picazo y A. Gullón, Sistema de Derecho Civil, 2da ed., Madrid, Ed. Tecnos, 1982, pág. 113. Su incumplimiento atenta contra “la dignidad del otro cónyuge, en tanto que la infrac-ción afecta a la esfera de su intimidad como persona y como miembro de la familia”. (Énfasis suplido.) M. Amorós Guar-diola y otros, Comentarios a las reformas de familia, Madrid, Ed. Tecnos, 1984, Vol. I, pág. 339. Véase, además, R. Ruiz Serramalera, Derecho Civil: derecho de la persona, Madrid, Imp. Fotoprint, 1985, pág. 215.
Cuando una persona casada tiene relaciones sexuales con quién no es su cónyuge, quiebra un deber jurídico san-cionado tanto en la esfera penal como en la civil. En lo penal constituye el delito menos grave de adulterio, tipifi-cado en el Art. 129 del Código Penal, 33 L.P.R.A. see. 4147. Lo comete no sólo el casado, sino el soltero que sostiene relaciones con persona casada. En el ámbito civil repre-senta una causal de divorcio. Art. 96 del Código Civil, 31 L.P.R.A. see. 321.
El tratamiento dado por nuestro ordenamiento al adul-terio plantea la interrogante central a este recurso; a saber, ¿existe una acción en daños contra el tercero copartí-cipe de adulterio?
*770H — t H-1 1 — I
El precepto rector de responsabilidad civil extracontrac-tual en Puerto Rico es el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, el cual señala que a su amparo “todo perjuicio, material o moral, da lugar a reparación si concu-rren tres requisitos o elementos: (1) tiene que haber un daño real; (2) debe existir nexo causal entre el daño y la acción u omisión de otra persona, y (3) el acto u omisión tiene que ser culposo o negligente”. Véanse: Bonilla v. Chardón, 118 D.P.R. 599, 610 (1987); Pérez Escolar v. Collado, 90 D.P.R. 806, 811 (1964); Hernández v. Fournier, 80 D.P.R. 93, 96 (1957). Se trata de una “norma genérica” que nos prohíbe causar daño a otro mediante una conducta ac-tiva o pasiva; no se limita a tipos específicos de infracción. Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 17-18 (1987). Véase, además, Hernández v. Fournier, supra, págs. 96-97.
El concepto de culpa bajo el artículo citado es “tan infi-nitamente amplio como la conducta de los seres humanos e incluye cualquier falta de una persona que produce un mal o daño”. Bonilla v. Chardón, supra, págs. 610-611. Véase Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 311-312 (1970). Bajo éste, hemos reconocido una acción para resar-cir lesiones a los derechos de la personalidad consagrados en el Art. II, Sec. 8 de nuestra ley fundamental, supra. Colón v. Romero Barceló, supra, pág. 577. No es necesario mucha elucidación para percatarnos que como el adulterio afecta la intimidad y dignidad del cónyuge ofendido, es in-eludible concluir que éste tiene una causa de acción contra el tercero copartícipe.
A un resultado idéntico llega Santos Briz, cuyo razona-miento ejemplifica la doctrina favorable a esta causa de acción:
Los cónyuges están obligados, además, aguardarse fidelidad. La expresión más típica y grave de la infidelidad conyugal lo es el adulterio...creemos podría sostenerse que el adulterio en mu-chos supuestos daños a la parte inocente y a los hijos, que serán *771tanto daños morales como materiales, resarcibles [mediante]... la acción por culpa extracontractual contra el tercero copartí-cipe en el acto ilícito civil de adulterio. J. Santos Briz, Derecho Civil: teoría y práctica, Madrid, Ed. Rev. Der. Privado, 1982, T. V, pág. 96.
Otros autores acordes son J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1967, pág. 292, y C.M. Entrena Klett, Matrimonio, separación y divorcio: en la legislación actual y en la historia, 2da ed., Pamplona, Ed. Aranzadi, 1984, pág. 359.(2)
En el caso de autos, la conducta del demandante recon-venido (Moisés) de sostener relaciones sexuales con Eufe-mia (esposa del demandado Ambrosio) constituyó una ac-ción culposa que lesionó su dignidad y el derecho a la intimidad, causándole daños morales (sufrimientos y an-gustias mentales) y patrimoniales (los gastos de cuidado prenatal y alumbramiento, la pensión alimentaria). Aun-que Moisés levantó como defensa afirmativa que descono-cía que Eufemia era casada(3) y la sentencia no se pronun-ció expresamente al respecto, el dictamen de imponerle responsabilidad sólo es compatible con la conclusión de que no logró convencer al tribunal sentenciador de la veracidad de esa defensa.
Confirmaríamos la sentencia recurrida.

(1) El caso de autos presenta un aparente problema de conflicto de leyes o De-recho Internacional Privado. Como veremos, al momento de los hechos por los cuales el Tribunal Superior, Sala de Arecibo, impuso responsabilidad a Moisés Romero Soto, éste, Ambrosio Morales Laboy y Eufemia Hernández González residían en Nueva York. En ausencia de un reclamo de las partes en cuanto a que la ley de ese estado rige, hemos de presumir que están de acuerdo con que apliquemos nuestras leyes. A.A. Ehrenzweig, A Treatise on the Conflict of Laws, Minnesota, Ed. West Publishing Co., 1962, pág. 362; Restatement (Second) of Conflict of Laws, Sec. 136 comment (1971).
A tal efecto, como dato objetivo innegable, toda la argumentación de las partes ante nos gira en torno a la procedencia bajo el Derecho puertorriqueño de la recon-vención instada por Morales Laboy.


(2) En nuestra investigación no hemos encontrado autor alguno dentro de la doctrina española que, tomando en cuenta expresamente el problema de la posible responsabilidad civil del tercero copartícipe, rechace la procedencia de esta acción.


(3) En El Pueblo v. Birrier et al., 18 D.P.R. 265, 270 (1912), resolvimos:
“Ahora bien, si la circunstancias del caso fueren tales que hubieren sido sufi-cientes para inducir al hombre soltero o a la mujer soltera a realizar el acto con la persona casada en la creencia real y positiva de que tal persona no estaba ligada a otra por el vínculo del matrimonio, entonces tal hecho puede ser alegado como de-fensa por la parte a quien le favorece.”